Citation Nr: 0639525	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-10 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to June 
1967.

The instant appeal arose from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Milwaukee, Wisconsin, which denied a claim to reopen 
a claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified during his September 2006 hearing 
before the undersigned Veterans Law Judge that he was 
currently receiving treatment for his PTSD at a VA outpatient 
clinic at Twin Port, Superior, Wisconsin, and that he had 
been receiving PTSD treatment from that facility on an 
ongoing basis since approximately 1991.  The most recent 
treatment records from the VA outpatient clinic at Twin Port 
are dated in April 1997.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (remand required where records generated by VA 
facilities that might have an impact on the adjudication of 
the claim are not physically on file).

In Kent v. Nicholson, 20 Vet. App. 1, 12 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The notification letters issued in 
connection with the issue on appeal do not comply with the 
Kent ruling.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the 
VA outpatient clinic at Twin Port, 
Superior, Wisconsin, developed from April 
1997 to the present. 

2.  Advise the appellant of what evidence 
would substantiate his petition to reopen 
his claim of entitlement to service 
connection for PTSD.  The claim was last 
denied in a September 1997 RO decision.  
Comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
this claim.  Advise the appellant of the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denials.

3.  Then, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board of Veterans' 
Appeals (Board) has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


